DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites in part “labeling the VT episode as stable or non-stable based on a relation between the variation and level of the S1 amplitude and variation and amplitude thresholds.” However, the application does not clearly describe how this is performed.  The related portion of the specification is [0089] (PG Pub) and recited below:
The combination of S1 amplitude level and variation may lead to improved differentiation over each parameter alone. If the process determines that the level and variation of the S1 amplitude has a first relationship to the variation and amplitude thresholds for a select portion of the VT episode, the one or more processors determines the VT episode to be a stable VT episode, and flow moves to 420. If the process determines that the level and variation of the S1 amplitude has a second relationship to the variation and amplitude thresholds for a select portion of the VT episode, the one or more processors determines the VT episode to be a stable VT episode, and flow moves to 422.
The specification does not disclose what or how “the process” determines there is a relationship and/or how that relationship is applied, it merely recites “the process”. It fails to sufficiently describe the subject matter to fulfill the requirement that subject matter is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
Claim(s) 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 7 recites “labeling the VT episode as stable or non-stable based on a relation between the variation and level of the S1 amplitude and variation and amplitude thresholds.” However based on the claim language it is not clear what the metes and bounds of the claim as its not clear what the between is referencing. Also what “variation” is being tracked is unclear as there are multiple aspects of the S1 that can have “variation” tracked to name a few: amplitude over time or S1-S1 intervals which is referenced in the prior art as S1 variation, see for example Kobza (cited in the conclusion). 

Claim Rejections - 35 USC § 101
The claimed invention, claims 1-20, is directed to a judicial exception, a mental concept under evaluation, without significantly more. The judicial steps recited are the "declaring", "analyzing", “comparing”, “identifying”, “determining” and “labeling” aspects. The "cardiac activity" and "acceleration" signals collection are considered pre-solution activity (data collection). The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way. As currently recited in the claims.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, generating or receiving sensor readings and "declaring", "analyzing", “comparing”, “identifying”, “determining” and “labeling”, which, are well known and routine in the field of medical devices.
To fulfill the Berkheimer requirement: Processors, electrodes for the “CA” sensing ie IEGM or ECG, heart sound sensor ie accelerometer are well known in the medical arts and therefore correspond to well-understood, routine and conventional activity in the art: US 20070239218 see [0038]-[0039], fig. 
The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang (Xusheng Zhang et al., US 20130237872) hereinafter Zhang. Zhang incorporates by reference in its entirety Zhang (Xusheng Zhang et al., US 20100331903) hereinafter Zh in Zhang [0065]. 
 Regarding claim 1, an interpretation of Zhang discloses a computer implemented method for labeling types of heart arrhythmias based on cardiac activity ([0016], [0020]-[0021]), comprising: 

obtaining cardiac activity (CA) signals at electrodes of the IMD during cardiac beats (Zhang [0004] including “The cardiac electrical signals sensed via the electrodes may be referred to as a cardiac electrogram (EGM). In some systems, electrodes positioned outside the heart, for example in subcutaneous or submuscular locations are used to sense electrocardiogram (ECG) signals. The cardiac electrical signals include depolarizations and other intrinsic electrical activity of the heart.”, [0020]-[0021], [0027]-[0028] including in part “Each of the electrodes 40, 42, 44, 46, 48, 50, 62, 64 and 66 is electrically coupled to a respective conductor within the lead body of its associated lead 18, 20, 22, and thereby coupled to circuitry within IMD 16.”, [0042] see also [0005], [0031]-[0032], [0038]; Zh [0003] including “The signals sensed via the electrodes may be referred to as a cardiac electrogram (EGM), e.g., an electrocardiogram (ECG), and may include the depolarizations and other intrinsic electrical activity of the heart.”, [0039]-[0040], [0045]-[0046], [0060] see also [0004]-[0005], [0049]-[0050], [0056]; Examiner notes that there additional portions of the specification(s) not recited discussing the electrodes obtaining cardiac activity and that this was generally known as illustrated by its discussion in the background section Zhang [0003]-[0005]); 
declaring a ventricular tachycardia (VT) episode based on the CA signals (Zhang [0042]-[0043] see also [0003]-[0005], [0018]; Zh [0060]-[0061] see also [0003]-[0004], [0037]); 
obtaining acceleration signatures, at an accelerometer of the IMD (Zhang [0046] including “Heart sound sensor 82 generates an electrical signal representative of heart sounds of patient 14, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of may comprise multiple accelerometer devices.” (emphasis added), [0052]; Zh [0064] including “Heart sound sensor 82 generates an electrical signal based on sensed heart sounds of patient 14, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of acoustical sensor. . . For example, heart sound sensor 82 may comprise multiple accelerometer devices.” (emphasis added), [0071]) indicative of heart sounds generated during the cardiac beats (Zhang [0017], [0065], [0067], [0073], [0083]-[0084] see also [0096], [0114]; Zh [0036], [0064], [0071] see also [0008], [0048]); 
analyzing an S1 characteristic of interest (COI) (Zhang [0017], [0065], [0067], [0077], [0083]-[0084] see also [0073], [0096], [0114]; Zh [0008], [0036]; Examiner further notes that analyzing charateristics of S1 and S2 during an arythmia are known in the art as evidenced by: “conventional techniques that focus on the detection of the change of the sound source during arrhythmia (e.g., S1 or S2 heart sound strength, power, duration, or relative timing as a measure of electrical-mechanical coupling)” [0027] US 20090131999 to Li et al.) from the acceleration signature (Zhang [0046], [0052] see also [0021]; Zh [0064], [0071]) to identify the VT episode as a stable or non-stable VT episode (Zhang [0048], [0056], [0066]-[0068], [0073] see also [0004]-[0005], [0089]-[0091]; Zh [0004]-[0005], [0066] see also [0081]-[0082], [0089], [0109], [0122], [0124]; Examiner notes that Zhang uses stable, normal and non-treatable (likewise for the abnormal, unstable and treatable) in similar ways and are being interpreted as such, see [0017] and [0049]); and 
labeling the VT episode as stable or non-stable based on the analyzing operation (Zhang [0048], [0053], [0089], [0091]; Zh [0072], [0083]-[0085] and Fig. 5; The reference discloses a VT episode is classified and/or identified by processing elements to be normal or abnormal and storing representative information in memory).

each of an S1, S2, S3 and S4 heart sound, for any given cardiac cycle or heart beat. In some examples, the medical device classifies a heart beat or cardiac cycle as normal or abnormal based on the classifications for one or more heart sounds detected during the heart beat or cardiac cycle. In such examples, the medical device may confirm that a cardiac rhythm is treatable when one or more heart beats are classified as abnormal,” see also [0004]-[0005], [0066], [0081]-[0082], [0089], [0109], [0122], [0124]) ([0017], [0065], [0067]-[0068]).

Regarding claim 3, an interpretation of Zhang further disclsoses wherein the analyzing the S1 and S2 HS components comprises at least one of: 
i) comparing amplitudes of the S1 and S2 HS components to a predetermined threshold (Zh [0008] including “There may be multiple heart sounds, e.g., each of an S1, S2, S3 and S4 heart sound, for any given cardiac cycle or heart beat. In some examples, the medical device classifies a heart beat or cardiac cycle as normal or abnormal based on the classifications for one or more heart sounds detected during the heart beat or cardiac cycle. In such examples, the medical device may confirm that a cardiac rhythm is treatable when one or more heart beats are classified as abnormal,” see also [0004]-[0005], 
ii) comparing the amplitudes of the S1 and S2 HS components to a dynamic threshold that is derived based on S1 and S2 trends over a previous window of the cardiac beats; and 
iii) comparing the amplitudes of the S1 and S2 HS components to S1 and S2 amplitudes that were acquired previously during an exercise activity and while a heart rate was in a range corresponding to a current heart rate associated with the VT episode.

 Regarding claim 4, wherein the declaring includes declaring the VT episode as a candidate VT episode (Zhang [0042]-[0043] see also [0003]-[0005], [0018], [0045]; Zh [0060]-[0061] see also [0003]-[0004], [0037]), and wherein the analyzing further comprises analyzing an amplitude of an S1 heart sound component to confirm or deny the candidate VT episode (Zhang [0061], [0073], [0083] see also [0004]-[0005], [0017], [0048], [0056], [0065], [0067]-[0068], [0073], [0089]-[0091]).

 Regarding claim 6, an interpretation of Zhang further discloses wherein the S1 COI is S1 amplitude variation (Zhang [0020], [0048], [0082]-[0084], see also [0004]-[0005], [0017], [0048], [0056], [0061], [0065], [0067]-[0068], [0073], [0088]-[0091]) and the analyzing further comprises: 
tracking variation in the S1 amplitude during or after the VT episode (Zhang [0020], [0048], [0082]-[0084], [0088]-[0089]; Zh [0083]-[0085]); 

labeling the VT episode as non-stable when the variation in the S1 amplitude exceeds the amplitude variation threshold for the select portion of the VT episode (Zhang [0073] based on heart sound feature such as S1 amplitude feature, [0075] including “indication that a rhythm detected as a tachyarrhythmia based on EGM analysis is treatable when a feature of the ensemble averaged signal presents greater than a threshold percentage change from a baseline ensemble averaged signal feature value. Indication module 98 generates an indication that the rhythm is non-treatable when a feature of the ensemble averaged signal presents less than a threshold change from the baseline value.”, [0097]-[0099]).

 Regarding claim 7, an interpretation of Zhang further discloses wherein the S1 CO is S1 amplitude level and variation (Zhang [0020], [0048], [0082]-[0084], see also [0004]-[0005], [0017], [0048], [0056], [0061], [0065], [0067]-[0068], [0073], [0088]-[0091]; Examiner notes that if this element is meant to mean the amplitude level variation then in tracking amplitude level variation you are you must also be tracking the amplitude in order to calculate variability. As discussed above in the 112 discussion, “S1 variation” can mean something other than amplitude level variation) and the analyzing further comprises: 

labeling the VT episode as stable or non-stable based on a relation between the variation and level of the S1 amplitude and variation and amplitude thresholds (Zhang [0073] based on heart sound feature such as S1 amplitude feature, [0075] including “indication that a rhythm detected as a tachyarrhythmia based on EGM analysis is treatable when a feature of the ensemble averaged signal presents greater than a threshold percentage change from a baseline ensemble averaged signal feature value. Indication module 98 generates an indication that the rhythm is non-treatable when a feature of the ensemble averaged signal presents less than a threshold change from the baseline value.”, [0097]-[0098]).

 Regarding claim 8, an interpretation of Zhang further disclosing further comprising: 
identifying, over a series of the cardiac beats, a QRS to S1 interval (Zhang [0070], [0073], [0082] and [0096]-[0098]) corresponding to a period of time between i) a feature of interest in a QRS complex of the corresponding cardiac beats and ii) a feature of interest in the S1 heart sound (Zhang [0073] including “Classification of the heart sound features as normal or abnormal may be based on whether the features, e.g., . . . R-wave to S1 time interval . . . are within a predetermined range, or above or below a predetermined threshold. When heart sound analyzer 80 is operating in an EGM-dependent mode, i.e. ensemble averaging module 88 is enabled, classification module will classify the ensemble averaged signal, which may represent two or more cardiac cycles” see also [0070], [0082] and [0096]-[0098]); and 
determining a variability of the QRS to S1 interval over the series of the cardiac beats (Zhang [0096]-[0098] see also [0070]); 



Regarding claim 11, an interpretation of Zhang further discloses delivering a first therapy when the VT episode is labeled as stable and delivering a second therapy when the VT episode is labeled as non-stable (Zhang [0005], [0016], [0020], [0098]-[0099]; Zh [0005]; Examiner is interpreting therapy in line with the discussion of the specification including where that applicant acted as their own lexicographer in [0031] “The phrases “arrhythmia treatment”, “in connection with treating a heart condition” and similar phrases, as used herein include, but are not limited to, delivering an electrical stimulation or drug therapy to a heart condition. By way of example, treating a heart condition may include, in whole or in part, i) identifying a progression of heart failure over time; ii) confirming an arrhythmia identified by an arrhythmia detection process; iii) Instructing the patient to perform a posture recalibration procedure and/or iv) delivering a therapy.”. Examiner notes that based on the definition therapy does not require the delivery of electrical signals and the withholding of defibrillation stimulation based on determination as a form of providing therapy is in line with the specifications disclosure in [0031] (among other portions of the specification) and in view of issues of discussed as what the issues of the art are [0003]. Examiner also notes that in reviewing the specification the second therapy is never disclosed as to what it entails more than a “second therapy” see [0009] and [0094]).

 Regarding claim 12, an interpretation of Zhang discloses system for labeling types of heart arrhythmias based on cardiac activity ([0016], [0020]-[0021]), the system comprising: 

a memory coupled to the one or more processors (Zhang Refs 70, 72 Fig. 3, [0026], [0034]-[0035] including “Memory 72 includes computer-readable instructions that, when executed by processor 70, causes IMD 16 and processor 70 to perform various functions attributed to IMD 16 and processor 70 herein.”, [0050]; Zh Refs 70, 72 Fig. 3, [0052]-[0053], [0044] including “as being performed by IMD 16, e.g., by a processor of IMD 16”, [0069] see also [0139]-[0141]), wherein the memory stores program instructions, wherein the program instructions are executable by the one or more processors (Zhang Refs 70, 72 Fig. 3, [0026], [0034]-[0035] including “Memory 72 includes computer-readable instructions that, when executed by processor 70, causes IMD 16 and processor 70 to perform various functions attributed to IMD 16 and processor 70 herein.”, [0050]; Zh Refs 70, 72 Fig. 3, [0052]-[0053], [0044] including “as being performed by IMD 16, e.g., by a processor of IMD 16”, [0069] see also [0139]-[0141]) to: 
obtain cardiac activity (CA) signals at electrodes of the IMD during cardiac beats (Zhang [0004] including “The cardiac electrical signals sensed via the electrodes may be referred to as a cardiac electrogram (EGM). In some systems, electrodes positioned outside the heart, for example in subcutaneous or submuscular locations are used to sense electrocardiogram (ECG) signals. The cardiac electrical signals include depolarizations and other intrinsic electrical activity of the heart.”, [0020]-[0021], [0027]-[0028] including in part “Each of the electrodes 40, 42, 44, 46, 48, 50, 62, 64 and 66 is electrically coupled to a respective conductor within the lead body of its associated lead 18, 20, 22, and thereby coupled to circuitry within IMD 16.”, [0042] see also [0005], [0031]-[0032], [0038]; Zh [0003] including “The signals sensed via the electrodes may be referred to as a cardiac electrogram (EGM), e.g., an electrocardiogram (ECG), and may include the depolarizations and other intrinsic electrical activity of 
declare a ventricular tachycardia (VT) episode based on the CA signals (Zhang [0042]-[0043] see also [0003]-[0005], [0018]; Zh [0060]-[0061] see also [0003]-[0004], [0037]); 
obtain acceleration signatures, at an accelerometer of the IMD (Zhang [0046] including “Heart sound sensor 82 generates an electrical signal representative of heart sounds of patient 14, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of acoustical sensor. . . For example, heart sound sensor 82 may comprise multiple accelerometer devices.” (emphasis added), [0052]; Zh [0064] including “Heart sound sensor 82 generates an electrical signal based on sensed heart sounds of patient 14, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of acoustical sensor. . . For example, heart sound sensor 82 may comprise multiple accelerometer devices.” (emphasis added), [0071]), indicative of heart sounds generated during the cardiac beats (Zhang [0017], [0065], [0067], [0073], [0083]-[0084] see also [0096], [0114]; Zh [0036], [0064], [0071] see also [0008], [0048]); 
analyze an S1 characteristic of interest (COI) (COI) (Zhang [0017], [0065], [0067], [0077], [0083]-[0084] see also [0073], [0096], [0114]; Zh [0008], [0036]; Examiner further notes that analyzing charateristics of S1 and S2 during an arythmia are known in the art as evidenced by: “conventional techniques that focus on the detection of the change of the sound source during arrhythmia (e.g., S1 or S2 heart sound strength, power, duration, or relative timing as a measure of electrical-mechanical coupling)” [0027] US 20090131999 to Li et al.)  from the acceleration signature (Zhang [0046], [0052] see also [0021]; Zh [0064], [0071]) to identify the VT episode as a stable or non-stable VT episode (Zhang [0048], [0056], [0066]-[0068], [0073] see also [0004]-[0005], [0089]-[0091]; Zh [0004]-[0005], [0066] see 
label the VT episode as stable or non-stable based on the analyzing operation (Zhang [0048], [0053], [0089], [0091]; Zh [0072], [0083]-[0085] and Fig. 5; The reference discloses a VT episode is classified and/or identified by processing elements to be normal or abnormal and storing representative information in memory).

 Regarding claim 13, an interpretation of Zhang further discloses wherein the declare includes declare the VT episode as a candidate VT episode (Zhang [0017], [0045], [0065], [0067]-[0068] see also [0004]-[0005], [0048], [0056], [0073], [0089]-[0091]; Zh [0004]-[0005], [0066] see also [0081]-[0082], [0089], [0109], [0122], [0124]) ([0017], [0065], [0067]-[0068]), wherein the program instructions are further executable by the one or more processors to analyze S1 and S2 HS components of the acceleration signatures (Zhang [0017], [0045], [0065], [0067]-[0068] see also [0004]-[0005], [0048], [0056], [0073], [0089]-[0091]; Zh [0004]-[0005], [0066] see also [0081]-[0082], [0089], [0109], [0122], [0124]) ([0017], [0065], [0067]-[0068]) to confirm or deny the candidate VT episode (Zhang [0017], [0065], [0067]-[0068] see also [0004]-[0005], [0048], [0056], [0073], [0089]-[0091]; Zh [0008] including “There may be multiple heart sounds, e.g., each of an S1, S2, S3 and S4 heart sound, for any given cardiac cycle or heart beat. In some examples, the medical device classifies a heart beat or cardiac cycle as normal or abnormal based on the classifications for one or more heart sounds detected during the heart beat or cardiac cycle. In such examples, the medical device may confirm that a cardiac rhythm is treatable when one or more heart beats are classified as abnormal,” see also [0004]-[0005], [0066], [0081]-[0082], [0089], [0109], [0122], [0124]) ([0017], [0065], [0067]-[0068]).

each of an S1, S2, S3 and S4 heart sound, for any given cardiac cycle or heart beat. In some examples, the medical device classifies a heart beat or cardiac cycle as normal or abnormal based on the classifications for one or more heart sounds detected during the heart beat or cardiac cycle. In such examples, the medical device may confirm that a cardiac rhythm is treatable when one or more heart beats are classified as abnormal,” see also [0004]-[0005], [0066], [0081]-[0082], [0089], [0109], [0122], [0124]) ([0017], [0065], [0067]-[0068]; Zhang [0066] including “cardiac signal analyzer 80 may process the sensor signal generated by heart sound sensor 82 to detect heart sounds, classifies the detected heart sounds as either normal or abnormal . . . extracts heart sound features from the detected heart sounds, and classifies the detected heart sounds based on the heart sound features. In some examples, the detected heart sound features may be compared to values for each feature stored in memory 72.”, [0085] including “Heart sound feature module 94 may also determine the . . . amplitude of the each of the heart sounds.”); ii) compare the amplitudes of the S1 and S2 HS components to a dynamic threshold that is derived based on S1 and S2 trends over a previous window of the cardiac beats; and iii) compare the amplitudes of the S1 and S2 HS components to S1 and S2 amplitudes that were acquired previously during an exercise activity and while a heart rate was in a range corresponding to a current heart rate associated with the VT episode.

 Regarding claim 15, an interpretation of Zhang further discloses wherein the declaring includes declaring the VT episode as a candidate VT episode (Zhang [0042]-[0043] see also [0003]-[0005], [0018], [0045]; Zh [0060]-[0061] see also [0003]-[0004], [0037]), and wherein the analyzing further comprises analyzing an amplitude of an S1 HS component to confirm or deny the candidate VT episode (Zhang 

 Regarding claim 17, an interpretation of Zhang further discloses wherein the S1 CO is S1 amplitude variation (Zhang [0020], [0048], [0082]-[0084], see also [0004]-[0005], [0017], [0048], [0056], [0061], [0065], [0067]-[0068], [0073], [0088]-[0091])  and the analyzing further comprises: track variation in the S1 amplitude during or after the VT episode (Zhang [0020], [0048], [0082]-[0084], [0088]-[0089]; Zh [0083]-[0085]); label the VT episode as stable when the variation of the S1 amplitude is less than an amplitude variation threshold for a select portion of the VT episode (Zhang [0073] based on heart sound feature such as S1 amplitude feature, [0075] including “indication that a rhythm detected as a tachyarrhythmia based on EGM analysis is treatable when a feature of the ensemble averaged signal presents greater than a threshold percentage change from a baseline ensemble averaged signal feature value. Indication module 98 generates an indication that the rhythm is non-treatable when a feature of the ensemble averaged signal presents less than a threshold change from the baseline value.”, [0097]-[0099]); and label the VT episode as non-stable when the variation in the S1 amplitude exceeds the amplitude variation threshold for the select portion of the VT episode ([0073] based on heart sound feature such as S1 amplitude feature, [0075] including “indication that a rhythm detected as a tachyarrhythmia based on EGM analysis is treatable when a feature of the ensemble averaged signal presents greater than a threshold percentage change from a baseline ensemble averaged signal feature value. Indication module 98 generates an indication that the rhythm is non-treatable when a feature of the ensemble averaged signal presents less than a threshold change from the baseline value.”, [0097]-[0099]).



 Regarding claim 19, an interpretation of Zhang further discloses to identify, over a series of the cardiac beats, a QRS to S1 interval ([0070], [0073], [0082] and [0096]-[0098]) corresponding to a period of time between i) a feature of interest in a QRS complex of the corresponding cardiac beats and ii) a feature of interest in the S1 heart sound (Zhang [0073] including “Classification of the heart sound features as normal or abnormal may be based on whether the features, e.g., . . . R-wave to S1 time interval . . . are within a predetermined range, or above or below a predetermined threshold. When heart sound analyzer 80 is operating in an EGM-dependent mode, i.e. ensemble averaging module 88 is enabled, classification module will classify the ensemble averaged signal, which may represent two or more cardiac cycles” see also [0070], [0082] and [0096]-[0098]; Examiner notes that secondary reference Zha by the same inventor Zhang also teaches this see the rejection of claim 9 and 20 below); and determine a variability of the QRS to S1 interval over the series of the cardiac beats (Zhang [0073], [0096]-[0098] see also [0070], [0082]; Examiner notes that secondary reference Zha by the same inventor Zhang also teaches this see the rejection of claim 9 and 20 below); wherein the label further comprises label the VT episode as stable or non- stable based on the variability of the QRS to S1 interval (Zhang [0073], [0096]-[0098] see also [0070], [0082]; Examiner notes that secondary reference Zha by the same inventor Zhang also teaches this see the rejection of claim 9 and 20 below).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Zhang or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang in view of Vitali (Luca Vitali et al., US US20200197714) hereinafter Vit.
 Regarding claim 5, an interpretation of Zhang further discloses wherein the S1 COI is S1 amplitude (Zhang [0061], [0073], [0083] see also [0004]-[0005], [0017], [0048], [0056], [0065], [0067]-[0068], [0073], [0089]-[0091]) and the analyzing further comprises: 
tracking a level of the S1 amplitude during or after the VT episode (Zhang [0016], [0020], [0048], [0082]-[0084], [0088]-[0089]); 
labeling the VT episode as stable when the level of the S1 amplitude remains above an amplitude level threshold for a select portion of the VT episode (Zhang [0073], [0077]); and 
labeling the VT episode as non-stable when the level in the S1 amplitude falls below the amplitude level threshold for the select portion of the VT episode (Zhang [0073], [0077]).

While Examiner maintains it is disclosed by Zhang, in the alternative an interpretation of Zhang may not explicitly disclose stable when the level of the S1 amplitude above an amplitude level threshold and unstable below a threshold.
However, in the same field of endeavor (medical devices), Zhang in view of Vit teaches stable when the level of the S1 amplitude above an amplitude level threshold and unstable below a threshold (Zhang [0073] includes “Classification of the heart sound features as normal or abnormal may be based 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the aspects disclosed in Vit. Zhang discloses using high thresholds, low threshold, ranges etc. with regards to one or more features including S1/S2 amplitude, intervals etc. Furthermore, Zhang discloses having a value above or below a threshold for a determined amount of select portion of an episode, Vit merely more explicitly discloses the inherent relationship between VT and S1 amplitudes which as Vit recites improves the sensitivity of and specificity of detections of anomalous and risk arrhythmias in order to appropriately provide thereapy ([0005]-[0006]). Furthermore the combination of the recited elements of Zhang with those of Vit is merely combining prior art elements according to known methods to yield predictable results, ie more effective/accurate determination of arrhythmias based on threshold detection and S1 amplitude.

 Regarding claim 16, an interpretation of Zhang further discloses wherein the S1 COI is S1 amplitude (Zhang [0061], [0073], [0083] see also [0004]-[0005], [0017], [0048], [0056], [0065], [0067]-[0068], [0073], [0089]-[0091]) and the analyze further comprises: track a level of the S1 amplitude during or after the VT episode (Zhang [0016], [0020], [0048], [0082]-[0084], [0088]-[0089]); label the VT episode as stable when the level of the S1 amplitude remains above an amplitude level threshold for a select portion of the VT episode (Zhang [0073], [0077]); and label the VT episode as non-stable when the 
While Examiner maintains it is disclosed by Zhang, in the alternative an interpretation of Zhang may not explicitly disclose stable VT when the level of the S1 amplitude above an amplitude level threshold and unstable VT below a threshold.
However, in the same field of endeavor (medical devices), Zhang in view of Vit teaches stable VT when the level of the S1 amplitude above an amplitude level threshold and unstable VT below a threshold (Zhang [0073] includes “Classification of the heart sound features as normal or abnormal may be based on whether the features, e.g., the S1 amplitude, R-wave to S1 time interval, MPR or MS values, are within a predetermined range, or above or below a predetermined threshold.”; Vit [0009] includes “In particular, cardiac sounds, e.g. recorded in the endocardial acceleration trace, have significantly reduced amplitudes during hemodynamically unstable ventricular tachycardia (VT) event as compared to amplitudes occurring during sinus rhythm or hemodynamically stable VT episodes (see detailed description of FIG. 1 below).” See also [0003], [0026], [0039] and Fig. 4). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the aspects disclosed in Vit. Zhang discloses using high thresholds, low threshold, ranges etc. with regards to one or more features including S1/S2 amplitude, intervals etc. Furthermore, Zhang discloses having a value above or below a threshold for a determined amount of select portion of an episode, Vit merely more explicitly discloses the inherent relationship between VT and S1 amplitudes which as Vit recites improves the sensitivity of and specificity of detections of anomalous and risk arrhythmias in order to appropriately provide thereapy ([0005]-[0006]). Furthermore the combination of the recited elements of Zhang with those of Vit is merely combining prior art elements according to known methods to yield predictable results, ie more effective/accurate determination of arrhythmias based on threshold detection and S1 amplitude.

Claim Rejections - 35 USC § 103
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang (Xusheng Zhang et al., US 20120296228) hereinafter Zha.
 Regarding claim 9, an interpretation of Zhang further discloses: identifying, over a series of the cardiac beats, a QRS complex from the corresponding cardiac beats ([0073], [0093] and [0108] see also [0070], [0082] and [0096]-[0098]; This is also in zha see the citations below). 
An interpretation of Zhang may not explicitly disclose detecting skipped S1 heart sounds that do not occur within an S1 search window following a corresponding QRS complex; wherein the labeling further comprising labeling the VT episode as stable or non-stable based on the skipped S1 heart sounds.
However, in the same field of endeavor (medical devices), Zhang in combination with Zha teaches detecting skipped S1 heart sounds that do not occur within an S1 search window following a corresponding QRS complex (Zha [0068] including “The interval between the Q-wave (or R-wave) from the EGM and the S1 heart sound represents both the delay for electrical activation of the ventricle as well as mechanical delay to close the mitral and tricuspid valves. This delay is often referred to as electromechanical activation time (EMAT).” See also [0009], [0066]-[0069] and [0070]-[0071]; Zhang discloses pulling heart sound features from the a beat by beat reading including R-wave to S1 interval and making an abnormal/normal determination over a plurality of beats based on how many times it is found to be abnormal/normal respectively see [0048], [0073], [0077]; Examiner notes that Zhang [0005] includes “cardiac rhythm is in fact stable, or otherwise not requiring a defibrillation pulse, such as sinus tachycardia (ST), supraventricular tachycardia (SVT), or rapid atrial tachycardia/atrial fibrillation (AT)/(AF) conducted to the ventricles, or a hemodynamically stable ventricular tachycardia (VT).” in contrast with a “rapid or unstable ventricular tachycardia or ventricular fibrillation.” [0005]. Thus an SVT 
wherein the labeling further comprising labeling the VT episode as stable or non-stable based on the skipped S1 heart sounds Zha [0068] including “The interval between the Q-wave (or R-wave) from the EGM and the S1 heart sound represents both the delay for electrical activation of the ventricle as well as mechanical delay to close the mitral and tricuspid valves. This delay is often referred to as electromechanical activation time (EMAT).” See also [0066]-[0069] and [0070]-[0071]; Zhang discloses pulling heart sound features from the a beat by beat reading including R-wave to S1 interval and making an abnormal/normal determination over a plurality of beats based on how many times it is found to be abnormal/normal respectively see [0048], [0073], [0077]; Examiner also notes that S1 variability is recognized as a way to discriminate between VT and SVT as recited in Kobza cited in the conclusion “We evaluated the ability of S1 intensity and S1 variability to discriminate between VT and supraventricular rhythm. . . VT is associated with both decreased S1 intensity and increased beat-to-beat S1 variability.” ; Examiner notes that Zhang [0005] includes “cardiac rhythm is in fact stable, or otherwise not requiring a defibrillation pulse, such as sinus tachycardia (ST), supraventricular tachycardia (SVT), or rapid atrial tachycardia/atrial fibrillation (AT)/(AF) conducted to the ventricles, or a hemodynamically stable ventricular tachycardia (VT).” in contrast with a “rapid or unstable ventricular tachycardia or ventricular fibrillation.” [0005]. Thus an SVT is recognized as a non-treatable/normal/stable determination vs. an 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the elements of Zha because it includes a more explicit teaching of what is disclosed in Zhang. Zhang’s disclosure includes an SVT is recognized as a non-treatable/normal/stable determination vs. an treatable/normal/un-stable VT based on EGM/heart sounds including R-wave to S1 interval and Zha’s teachings include using EGM and Heart sounds to measure EMAT and classify as normal/abnormal using threshold/ranges over one or multiple cycles in order to provide adaptive, optimized and proper treatment ([0006], [0026]). Furthermore, the combination of elements of Zhang and Zha is merely combining prior art elements according to known methods to yield predictable results, combining known measurable features for cardiac issues with the elements of Zhang to ensure that therapy is provided only when required.

 Regarding claim 20, an interpretation of Zhang further discloses to identify, over a series of the cardiac beats, a QRS complex from the corresponding cardiac beats (Zhang [0073], [0093] and [0108] see also [0070], [0082] and [0096]-[0098]; This is also in zha see the citations below). 
An interpretation of Zhang may not explicitly disclose detect skipped S1 heart sounds that do not occur within an S1 search window following a corresponding QRS complex; wherein the label further comprising labeling the VT episode as stable or non-stable based on the skipped S1 heart sounds.
However, in the same field of endeavor (medical devices), Zhang in combination with Zha teach detect skipped S1 heart sounds that do not occur within an S1 search window following a corresponding QRS complex (Zha [0068] including “The interval between the Q-wave (or R-wave) from the EGM and the S1 heart sound represents both the delay for electrical activation of the ventricle as well as mechanical delay to close the mitral and tricuspid valves. This delay is often referred to as 
wherein the label further comprising labeling the VT episode as stable or non-stable based on the skipped S1 heart sounds Zha [0068] including “The interval between the Q-wave (or R-wave) from the EGM and the S1 heart sound represents both the delay for electrical activation of the ventricle as well as mechanical delay to close the mitral and tricuspid valves. This delay is often referred to as electromechanical activation time (EMAT).” See also [0066]-[0069] and [0070]-[0071]; Zhang discloses pulling heart sound features from the a beat by beat reading including R-wave to S1 interval and making an abnormal/normal determination over a plurality of beats based on how many times it is found to be abnormal/normal respectively see [0048], [0073], [0077]; Examiner also notes that S1 variability is recognized as a way to discriminate between VT and SVT as recited in Kobza cited in the conclusion “We 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Zhang to include the elements of Zha because it includes a more explicit teaching of what is disclosed in Zhang. Zhang’s disclosure includes an SVT is recognized as a non-treatable/normal/stable determination vs. an treatable/normal/un-stable VT based on EGM/heart sounds including R-wave to S1 interval and Zha’s teachings include using EGM and Heart sounds to measure EMAT and classify as normal/abnormal using threshold/ranges over one or multiple cycles in order to provide adaptive, optimized and proper treatment ([0006], [0026]). Furthermore, the combination of elements of Zhang and Zha is merely combining prior art elements according to known methods to yield predictable results, combining known measurable features for cardiac issues with the elements of Zhang to ensure that therapy is provided only when required.

Claim Rejections - 35 USC § 102/103
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Zhang or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang in view of Volpe (Shane Volpe et al., US 20080312709) hereinafter Vol. 

Zh discloses determining motion artifacts and discarding readings with motion artifacts thus in confirming a VT determination by the EGM the beats with activity (motion artifact) will be indicative of non-VT (and will not be used to cause therapy) and no activity would be indicative of VT and having the therapy applied (as the reading is included). Examiner also notes that activity such as exercise increases the heart rate.
An interpretation of Zhang may not explicitly disclose an activity level being indicative of a VT/Non-VT episode based on a threshold comparison, VT (above threshold)/non-VT (below threshold). 
However, in the same field of endeavor (medical devices), Vol teaches an activity level being indicative of a VT/Non-VT episode based on a threshold comparison, VT (above threshold)/non-VT (below threshold) (“Generally, cardiac treatment is not required if the patient is conscious. By using accelerometers the patient body state can be monitored. If there has been no change in patient body state for a period of time as detected by the accelerometer(s) then there will be an increased confidence of the algorithm that the patient is unconscious. If a change in patient body state has been detected by the accelerometer(s) then there will be a decreased confidence of the algorithm that the patient is unconscious. The wearable defibrillator can hasten its decision to apply treatment if a high level of confidence exists that the patient is unconscious.” [0034] see also [0032]-[0033]; Examiner notes at the very least it discloses a binary threshold movement yes then conscious and no defibrillation).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090131999 to Li et al. anticipates at a minimum claims 1-2 and 12-13 see [0034]-[0043] and Figs. 4, 8-9; N de Oliveira Neto et al. Abnormalities of the Systolic Time Intervals Obtained by Electronic Stethoscope in Heart Failure. The Internet Journal of Cardiology. 2007 Volume 5 Number 2. Viewed on 2/24/2021, https://ispub.com/IJC/5/2/3503; US 20100249627 to Zhang et al.; Richard Kobza et al., Recorded heart sounds for identification of ventricular tachycardia, Resuscitation, Volume 79, Issue 2, 2008, Pages 265-272, ISSN 0300-9572, https://doi.org/10.1016/j.resuscitation.2008.05.013. (https://www.sciencedirect.com/science/article/pii/S0300957208005443), viewed on 2/24/21; US 20110105933; US 20190282823 to Freeman et al. – [0035], [0038] teaches that activity level is known to effect arrhythmia detection or classification; US 20050010257 to Lincoln et al. teaches aspects of QRS to S1 – see Abstract, Examiner notes that S1 is the sound of closing the mitral valve and tricuspid valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792